\OTICE OE SUIT TO SHERIF    Case    2:21-cv-00711-DSC
                                F OF' ALLEGHENY CO.
                                                       Document 1-1 Filed 05/28/21 Page 1 of 9
Fou are hereby notified that on 04/27/2021
i COMPLAINT has been filed in this case
md you are required to serve the same on or before the
15/27/2021
dichael McGeever. Director
Department of Court Records
                                         COMPLAINT IN CIVIL ACTION
                   IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUN
                                                                  TY, PENNSYLVANIA
Maintifffs)                                         Case Number:
                                                    GD-21-004466
    Morley, Mary Lou

                                                          Type of pleading:
                                                          Com plaint

                                                          Filed on behalf of:
                                                          Morley Mary Lou

                                                          Sliorr Daniel Adam
                                                         (Name of filing party)
'efendant(s)                                            VS

    Sam's Club Inc.,                                     0       Counsel of Record
      dba Sam's Club
                                                         □       Individual, If Pro Sc

                                                         Name. Address and Telephone Number:
                                                         Sliorr Daniel Adam
                                                         SWARTZ CULLETON PC-
                                                         310 Grant Street, Suite 715
                                                         Pittsburgh, PA, 15210
                                                         412 2387610
                                                         Attorney's State ID: 328007


               il

        I                           I!
                            Michael McGeever, Director, Department of Court Records




                                               EXHIBIT A
        Case 2:21-cv-00711-DSC Document 1-1 Filed 05/28/21 Page 2 of 9




IN T1 IE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY OF PENNSYLVANIA


MARY LOU MORLEY
                                        CIVIL DIVISION
      PIaim iff

             v.                     GD-21-004466
SAM'S CLUB. INC. d/b/a SAM'S CLUB


     Defendant.

JURY TRIAL DEMANDED
                                        Filed on behalf of Plaintiff,
                                        MARY LOU MORLEY

                                        Counsel of Record for this party:


                                        ANTHONY J. GIANNETTI. ESQUIRE
                                        Pa. Id. No. 318225
                                        auiannetti@.s\vartzcu lleton.com

                                        ADAM D. SHORR, ESQUIRE
                                        Pa. Id. No. 328007
                                        ashorr@s\vartzcul lcton.com

                                        SWARTZ CULLETON PC

                                       310 Grant Street. Suite 715
                                       Pittsburgh. PA 15219
                                       412-238-7610
                                       Fax: 412-200-7595




    £-F!LED
    APR 2 7 M
   CWIocrOURTBECOBDS
  ^gheSVcountypa
          Case 2:21-cv-00711-DSC Document 1-1 Filed 05/28/21 Page 3 of 9




                                    NOTICF. TO DIMM)

          You have been sued in court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this complaint and notice are
served, by entering a written appearance personally or by attorney and filing in writing with the
court your defenses or objections to the claims set forth against you. You are warned that if you
fail to do so the case may proceed without you and a judgment may be entered against you by the
court without further notice for any money claimed in the complaint or for any other claim or
relief requested by the Plaintiff. You may lose money or property or other rights important to
you.


YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
  HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.




                                   Lawyer Referral Service
                             Allegheny County Bar Association
                                1 Ith Floor Koppers Building
                                     436 Seventh Avenue
                                    Pittsburgh, PA 15219
                                   Telephone: (412) 261-5555
                             ________ F:(215) 550-6557
               Case 2:21-cv-00711-DSC Document 1-1 Filed 05/28/21 Page 4 of 9




  IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY OF PENNSYLVANIA


 MARY LOU M OR LEY

           Plaintiff
                                                        No.
                  v.

 SAM'S CLUB. INC. d/b/a SAM'S CLUB


           Defendant.

JURY TRIAL DEMANDED


                                   CIVIL ACTION COMPLAINT

                  Plaintiff, Mary Lou Morley, is an adult individual and citizen of the

Commonwealth of Pennsylvania, residing therein at 1516 Elm Street, Greensburg, Pennsylvania

 15601.

          2,      Defendant, Sam's Club Inc. d/b/a Sam's Club (hereinafter referred to as “Sam’s

Club"), is a business corporation of the Commonwealth of Pennsylvania, with a principal place

of business located therein at 608 SW Eighth Street, Bentonville, Arkansas 72712.

          3.      Venue is proper in Allegheny County because Defendant regularly and

continuously conducts business in Allegheny County.

          4.      At all times relevant hereto, Defendant. Sam’s Club, acted by and through its

respective agents, servants, employees, workmen and/or other representatives, who were, in turn,

acting within the course and scope of their employment, agency and/or service for the same.

          5.     At all times material herein, Defendant, Sam’s Club, by and through its respective

trustees, directors, agents, servants, workmen, employees and/or other representatives, acting

within the course and scope of their employment with Sam's Club, were responsible for the
              Case 2:21-cv-00711-DSC Document 1-1 Filed 05/28/21 Page 5 of 9




 premises located at 621 I US-30. Greensburg, Pennsylvania 15601. more specifically, pallets on

 the premises.

        6.         On or about February 3. 2021. Defendant, by and through its respective trustees,

directors, agents, servants, workmen, employees and/or other representatives, acting within the

course and scope of their employment with Sam's Club, owned, operated, controlled, leased,

inspected, possessed, managed and/or maintained the aforesaid premises.

        7.         On or about February 3. 2021. and for a long time prior thereto, it was the duty of

the Defendant, Sam's Club, by and through its respective trustees, directors, agents, servants,

workmen, employees and/or other representatives, to keep and maintain the aforesaid premises in

a reasonably safe condition for persons lawfully upon the premises, such as Plaintiff.

        8.         On or about February 3, 2021, Plaintiff Mary Lou Morlcy was an invitee at the

aforesaid premises.

                                    COUNT I
               MARY LOU MORLEY v. SAM’S CLUB, INC. D/B/A SAM’S CLUB
                       NEGLIGENCE - PREMISES LIABILITY

        9.         Plaintiff hereby incorporates by reference paragraphs one (1) through eight (8) of

the within Complaint, as though the same were fully set forth at length herein.

        10.      On or about February 3. 2021, Plaintiff was lawfully on the aforesaid premises

when, suddenly and without warning, and as a result of a defective condition of the premises.

Plaintiff tripped and fell on an unmarked pallet left by Defendant near the book section of the

store, causing her to sustain various severe and permanent bodily injuries and losses as more fully

set forth below.

                 The incident described in the preceding paragraphs of the within Complaint was

caused by the negligence and carelessness of the Defendant, by and through its agents, servants.

workmen, employees and/or other representatives acting within the course and scope of the
              Case 2:21-cv-00711-DSC Document 1-1 Filed 05/28/21 Page 6 of 9




employment, agency and/or service for the same, generally and in the following particular

respects:

                 a. carelessly and negligently allowing the aforesaid premises to be kept in a
                    dangerous condition for a prolonged period of time so as to cause injury to the
                    Plaintiff, more specifically failing to timely repair or mark the pallet that
                    caused Plaintiffs injury;

                 b. carelessly and negligently failing to inspect the premises in such a manner so
                    as to identify defects and prevent potential bodily injuries to third parties, such
                    as the Plaintiff;

                 c.   carelessly and negligently creating and allowing a dangerous condition to
                      exist by failing to provide proper safety warnings to individuals lawfully on
                      the Defendant's premises;

                 d. failing to ensure that the premises could be traversed in a manner which
                    would not cause a danger to potential third parties, such as the Plaintiff;

                 e. failing to adequately and timely repair defects to the aforesaid premises;

                 f.   failing to correct a dangerous and hazardous condition of which the Defendant
                      was actually aware;

                 g- failing to warn people lawfully upon the Defendant's premises, such as the
                    Plaintiff, of the aforesaid dangerous condition; and

                 h. otherwise failing to provide a safe place for persons lawfully upon the
                    Defendant's premises, such as the Plaintiff, to travel.


        12.      Plaintiff in no manner contributed to her own injuries, which were the direct and

proximate result of the Defendant’s own negligence and/or carelessness.

        13.      As a result of the aforesaid carelessness and negligence of the Defendant, Plaintiff

suffered severe injuries, including, but not limited to. a fractured right humerus, concussion, left

knee pain, bruising, as well as aches, pains, mental anxiety and anguish, and a severe shock to her

entire nervous system. Plaintiff has in the past and will in the future undergo severe pain and

suffering as a
               Case 2:21-cv-00711-DSC Document 1-1 Filed 05/28/21 Page 7 of 9




 result of which she has been in the past and will in the future be unable to engage in her usual

 activities, all to her great detriment and loss.

         14.       As a result of the aforesaid carelessness and negligence of the Defendant, Plaintiff

 has been and will be obliged to receive and undergo medical attention and care and to expend

 various sums for the treatment of her injuries and incur such expenditures for an indefinite time

 in the future.

         15.      As a further result of the aforesaid accident. Plaintiff has in the past and may in

the future suffer a loss of her earnings and/or earning power, and she may incur such loss for an

indefinite period in the future.

         16.      Further, by reason of the aforesaid occurrence. Plaintiff has and/or may

hereinafter incur other financial expenses all in an effort to treat and cure herself of the injuries

sustained in the aforesaid accident.

         17.      As a further result of the aforesaid negligence of the Defendant, Plaintiff has or

may have suffered injuries resulting in the serious and/or permanent loss of use of a bodily

function, dismemberment, and/or scarring, which may be in full or part cosmetic disfigurements

which are or may be permanent, irreparable and severe.

        18.       As a further result of the aforesaid accident, Plaintiff has suffered a loss of the

enjoyment of her usual duties, avocations, life's pleasures and activities, and the shortening of

her life expectancy, all to her great detriment and loss.

        19.       As a further result of the aforesaid accident. Plaintiff has suffered great and

unremitting physical pain, suffering and mental anguish, all of which may continue in the future.
          Case 2:21-cv-00711-DSC Document 1-1 Filed 05/28/21 Page 8 of 9




        WHEREFORE, Plaintiff, Mary Lou Morley, demands judgment against Defendant,

Sam's Club. Inc. d/b/a Sam's Club, in an amount in excess of Thirty-Five Thousand Dollars

($35,000.00).



                                                  Respectfully,

                                                  SWARTZ CULLETON PC


                                           By:    /s/ Anthony J. Giannclti
                                                  Anthony J. Giannetti, Esquire
                                                  Adam D. Shorr. Esquire
                                                  /(llorneysfor Plain!iff

Date: April 27. 2021
                       Case 2:21-cv-00711-DSC Document 1-1 Filed 05/28/21 Page 9 of 9
DocuSign Envelope ID: CBBD899C-E8F2-40BF-BC82-F19DF708DAEE




                                                       VERIFICATION


                        Mary Lou Morley
                  I.                             . hereby state that I am the Plaintiff in this action and
                verify that the statements made in the foregoing Civil Action Complaint are true and

                correct to the best of my knowledge, information and belief. The undersigned

                understands that the statements herein are made subject to the penalties of 18 Pa. C.S.

               4904 relating to unsworn falsification to authorities.


                                                                     DocuSigncd by:




                                                                 --- -
                                                      X
